FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  July 27, 2012
                     UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                              FOR THE TENTH CIRCUIT                Clerk of Court



    LUIS BENJAMIN
    MARTINEZ-MERCADO, a/k/a
    Benjamin L. Martinez, a/k/a Luis
    Martinez,

                Petitioner,                             No. 11-9535
                                                    (Petition for Review)
    v.

    ERIC H. HOLDER, JR., United States
    Attorney General,

                Respondent.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and HOLMES, Circuit Judges.



         Luis Benjamin Martinez-Mercado seeks review of a Board of Immigration

Appeals (BIA) order affirming an Immigration Judge’s (IJ) order of removal and




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
denial of his application for cancellation of removal. Exercising jurisdiction

under 8 U.S.C. § 1252(a), we deny the petition for review.

                                   Background

      Martinez-Mercado is a native and citizen of Mexico who entered the United

States illegally in 1987. On June 13, 2002, he adjusted his status to lawful

permanent resident (LPR). Five years later, on August 29, 2007, he was

convicted of possession of marijuana in violation of Utah Code Ann.

§ 58-37-8(2)(a)(i), and possession of drug paraphernalia in violation of Utah Code

Ann. § 58-37a-5(1). The Department of Homeland Security (DHS) issued

Martinez-Mercado a notice to appear (NTA) on March 29, 2010, charging that he

was removable under 8 U.S.C. § 1227(a)(2)(B)(i). 1

      At a hearing before the IJ on July 28, 2010, Martinez-Mercado admitted the

factual allegations in the NTA regarding his marijuana-possession and

drug-paraphernalia-possession convictions, but he nonetheless denied

removability. He also sought cancellation of removal as an LPR under 8 U.S.C.

§ 1229b(a). The IJ issued a written decision finding Martinez-Mercado

removable under § 1227(a)(2)(B)(i) based on his convictions for possession of

marijuana and possession of drug paraphernalia. The IJ also found that


1
       The NTA initially referenced Martinez-Mercado’s conviction for
possession of drug paraphernalia, as well as several other convictions not relevant
to this petition for review. DHS later amended the NTA to add a reference to his
conviction for possession of marijuana.

                                        -2-
Martinez-Mercado was statutorily ineligible for cancellation of removal because

he failed to accrue the requisite seven years of continuous residence in the United

States after admission in any status. See § 1229b(a)(2). Accordingly, the IJ

denied Martinez-Mercado’s application for cancellation of removal. The BIA

affirmed the IJ’s decision and dismissed his appeal.

                                    Discussion

       Martinez-Mercado filed a timely petition for review, contending that the

BIA erred in finding him removable and ineligible for cancellation of removal.

Because a single member of the BIA affirmed the IJ’s decision in a brief order,

see 8 C.F.R. § 1003.1(e)(5), we review the BIA’s opinion rather than the decision

of the IJ, see Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006). We

review the BIA’s legal determinations de novo. See Lockett v. INS, 245 F.3d

1126, 1128 (10th Cir. 2001).

                 Removability under 8 U.S.C. § 1227(a)(2)(B)(i)

      DHS has the burden to prove by clear and convincing evidence that an alien

is removable. Jimenez-Guzman v. Holder, 642 F.3d 1294, 1298 (10th Cir. 2011).

In this case the government relied on 8 U.S.C. § 1227(a)(2)(B)(i), which provides:

      Any alien who at any time after admission has been convicted of a
      violation of (or a conspiracy or attempt to violate) any law or
      regulation of a State, the United States, or a foreign country relating
      to a controlled substance (as defined in section 802 of Title 21),
      other than a single offense involving possession for one’s own use of
      30 grams or less of marijuana, is deportable.


                                        -3-
Id. (emphasis added). Thus, DHS had to prove not only that Martinez-Mercado

had been convicted of a controlled-substance violation, but also that his

conviction was not “a single offense involving possession for one’s own use of

30 grams or less of marijuana” (hereafter the “personal use exception”). See

Medina v. Ashcroft, 393 F.3d 1063, 1065 n.5 (9th Cir. 2005) (“The government

bears the burden of establishing that an alien’s conviction does not fall within the

exception for possession of 30 grams or less of marijuana.”); In re

Moncada-Servellon, 24 I. & N. Dec. 62, 67 n.5 (BIA 2007) (same).

      The BIA upheld the IJ’s determination that Martinez-Mercado was

removable under § 1227(a)(2)(B)(i) because he had two controlled-substance

convictions, one for possession of marijuana and one for possession of drug

paraphernalia. 2 The BIA reasoned that the personal use exception did not apply

because Martinez-Mercado had more than one controlled-substance conviction

and therefore more than a “single offense.” Because the government relied on the

existence of two controlled-substance convictions, it made no attempt to show




2
       Martinez-Mercado does not dispute that both of his convictions are for
violations of laws “relating to a controlled substance” under § 1227(a)(2)(B)(i).
See Luu-Le v. INS, 224 F.3d 911, 914 (9th Cir. 2000) (holding that conviction for
possession of drug paraphernalia under Arizona statute falls within the scope of
§ 1227(a)(2)(B)(i)). Utah’s drug-paraphernalia statute has nearly identical
wording as the Arizona statute at issue in Luu-Le. Compare id. at 915 (quoting
Ariz. Rev. Stat. § 13-3415(A)), with Utah Code Ann. § 58-37a-5(1).

                                         -4-
that either of Martinez-Mercado’s convictions did not “involv[e] possession for

one’s own use of 30 grams or less of marijuana.” 8 U.S.C. § 1227(a)(2)(B)(i).

      According to the record, both of Martinez-Mercado’s controlled-substance

crimes occurred on the same date in April 2007. He argued before the IJ and the

BIA that, although he had two convictions, they amounted to a “single offense”

for purposes of § 1227(a)(2)(B)(i). The BIA characterized his contention as

attempting to apply to the personal use exception in § 1227(a)(2)(B)(i) the

limiting concept of a “single scheme of criminal misconduct.” That language is

found in a different subsection of § 1227(a)(2), which provides for removal based

on multiple convictions for crimes of moral turpitude “not arising out of a single

scheme of criminal misconduct.” § 1227(a)(2)(A)(ii). The BIA rejected

Martinez-Mercado’s contention because the “single scheme of criminal

misconduct” language is not found in § 1227(a)(2)(B)(i).

      In his petition for review, Martinez-Mercado equates “offense” as used in

§ 1227(a)(2)(B)(i) with “act,” and he argues that his marijuana-possession and

drug-paraphernalia possession convictions were based on a single act relating to

possession for one’s own use of 30 grams or less of marijuana. For this

proposition, Martinez-Mercado cites the BIA’s decision in Matter of Espinoza,

25 I. & N. Dec. 118 (BIA 2009). In that case the BIA construed statutory

language that is similar, but not identical to the personal use exception in

§ 1227(a)(2)(B)(i). Under 8 U.S.C. § 1182(a)(2)(A)(i)(II), aliens convicted of

                                         -5-
controlled-substance violations are inadmissible. But the Attorney General has

discretion to waive the application of that subsection “insofar as it relates to a

single offense of simple possession of 30 grams or less of marijuana,” if the alien

also satisfies additional conditions. 8 U.S.C. § 1182(h). 3

      In Espinoza, the BIA considered whether an alien who had a single

conviction for possession of drug paraphernalia was eligible to apply for a waiver

of inadmissibility under § 1182(h). See 25 I. & N. Dec. at 123. The BIA held

that waiver eligibility under that section was not limited to aliens convicted of

simple possession of marijuana. See id. Focusing on the language “relates to” in

§ 1182(h), the BIA concluded that an alien could apply for a waiver under that

section if “the conduct that made him inadmissible was either ‘a single offense of

simple possession of 30 grams or less of marijuana’ or an act that ‘relate[d] to’

such an offense.” Id. at 125 (emphasis added).

      Pointing to this holding in Espinoza, Martinez-Mercado asserts that he

would be eligible for a waiver of inadmissibility pursuant to § 1182(h) because

the act underlying both of his convictions related to simple possession of

marijuana. While acknowledging that the issue here is removability rather than

waiver of inadmissibility, he argues by extension that his two



3
       The BIA has stated that Congress intended “simple possession” and
“possession for one’s own use” to be synonymous. See Moncada-Servellon,
24 I. & N. Dec. at 67.

                                          -6-
controlled-substance convictions also qualify as “a single offense involving

possession for one’s own use of 30 grams or less of marijuana” under

§ 1227(a)(2)(B)(i). We are not persuaded. Importantly, the alien in Espinoza had

only one controlled-substance conviction. See 25 I. & N. Dec. at 119.

Consequently, the BIA had no occasion to consider whether two

controlled-substance convictions could qualify as a “single offense,” or whether it

was necessary or appropriate to look at the conduct underlying two convictions in

order to make that determination. Nor do we read the BIA’s decision in Espinoza

as requiring such an analysis.

      DHS maintains its position that two controlled-substance convictions

cannot qualify as a “single offense” under § 1227(a)(2)(B)(i). See Rodriguez v.

Holder, 619 F.3d 1077, 1079 (9th Cir. 2010) (per curiam) (holding exception is

inapplicable where alien had been convicted of multiple drug offenses, even

though his latest offense was a “personal use” marijuana offense). Absent

language like that found in 8 U.S.C. § 1227(a)(2)(A)(ii)–which explicitly requires

consideration whether multiple convictions “[arose] out of a single scheme of

criminal misconduct”–we cannot construe “single offense” as used in

§ 1227(a)(2)(B)(i) as applicable to more than one controlled-substance

conviction. Therefore, the BIA did not err in holding that Martinez-Mercado was

removable based on his marijuana-possession and drug-paraphernalia-possession

convictions.

                                        -7-
                      Eligibility for Cancellation of Removal
                            Under 8 U.S.C. § 1229b(a)

      Martinez-Mercado also contends that the BIA erred in holding he was

ineligible for cancellation of removal under 8 U.S.C. § 1229b(a), which provides:

      (a) Cancellation of removal for certain permanent residents
      The Attorney General may cancel removal in the case of an alien
      who is inadmissible or deportable from the United States if the
      alien--

             (1) has been an alien lawfully admitted for permanent
             residence for not less than 5 years,

             (2) has resided in the United States continuously for 7
             years after having been admitted in any status, and

             (3) has not been convicted of any aggravated felony.

The BIA held that Martinez-Mercado failed to satisfy the requirement under

§ 1229b(a)(2) of seven years of continuous residence after admission in any

status. The BIA reasoned that, while he was admitted as an LPR in June 2002,

the seven-year clock stopped running on the date of his controlled-substance

offenses in April 2007. See id. § 1229b(d)(1). The BIA rejected

Martinez-Mercado’s contention that his parents’ period of continuous residence

after admission, while he was a minor, should be imputed to him for purposes of

accruing the requisite seven years of continuous residence. 4




4
      Martinez-Mercado claims that his parents were LPRs since December 1990
and thereafter continuously resided in the United States.

                                        -8-
      Martinez-Mercado renews this argument in his petition for review. But the

Supreme Court recently rejected his contention in Holder v. Martinez Gutierrez,

132 S. Ct. 2011 (2012). The Court held that the BIA had reasonably construed

§ 1229b(a)(2) as requiring an alien living in the United States as a child to meet

the seven-year continuous residence requirement on his own, without counting a

parent’s immigration status or years of residence. See 132 S. Ct. at 2014-15.

Because the BIA’s rule against imputation is a permissible construction of the

statute, the Court upheld it under Chevron U.S.A. Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837, 843 (1984). See 132 S. Ct. at 2021.

Therefore, the BIA did not err in concluding that Martinez-Mercado is ineligible

for cancellation of removal because he failed to establish seven years of

continuous residence in the United States after having been admitted in any

status, as required by § 1229b(a)(2).

                                    Conclusion

      The petition for review is DENIED.


                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                         -9-